 


109 HRES 1068 IH: Recognizing the Hispanic Association of Colleges and Universities for 20 years of service to Hispanic-Serving Institutions and Hispanic higher education.
U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1068 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2006 
Mr. Gonzalez (for himself, Mr. Ortiz, Ms. Roybal-Allard, Mr. Berman, Mr. Fortuño, Mr. Hinojosa, Mr. Grijalva, Mr. George Miller of California, Mr. Owens, Mr. Baca, Mr. Gutierrez, Mr. Reyes, Mr. Pastor, Mr. Becerra, Ms. Solis, Mrs. Davis of California, Mr. Davis of Illinois, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Mrs. Napolitano, and Mr. Serrano) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Recognizing the Hispanic Association of Colleges and Universities for 20 years of service to Hispanic-Serving Institutions and Hispanic higher education. 
 
 
Whereas the Hispanic Association of Colleges and Universities (HACU) was founded in San Antonio, Texas, at Our Lady of the Lake University in 1986; 
Whereas HACU has grown from only 18 founding colleges and universities with large numbers of Hispanic students to more than 400 colleges and universities in the United States recognized by HACU as Hispanic-Serving Institutions (HSIs), associate members, and partners; 
Whereas HSIs provide a gateway to higher education for the Hispanic community, enrolling nearly half of all Hispanic students in college in 2006; 
Whereas HACU plays a vital role in advocating for the growth, development, and infrastructure enhancement of HSIs in order to provide a better and more complete postsecondary education for Hispanics and other students that attend HSIs; 
Whereas HACU is the only national education association that represents HSIs; 
Whereas HACU advocates on a national and State level for the educational achievement and success of Hispanic students in higher education; 
Whereas the membership of HACU has extended beyond the borders of the United States to include over 45 colleges and universities in Latin America, Spain, and Portugal to expand education, research, and outreach through international opportunities for students and faculty at HSIs; 
Whereas HACU has provided more than 6,500 students with internship experiences with Federal agencies throughout the United States; 
Whereas HACU has provided more than 800 students with over $1,000,000 in scholarships to achieve their dream of a college education; 
Whereas HACU has created more than 30 memoranda of understanding with Federal agencies that have assisted HSIs in training professional staff for Federal agencies, conducting research to assist Federal agencies in the discovery of new ideas, and delivering vital services for the social and economic development and the security and defense of the Nation; 
Whereas HACU annually sponsors conferences, meetings, and other forums for the exchange of new and vital information and research among HSIs, other colleges and universities, education organizations, and support groups to promote greater Hispanic educational access, quality, and success; and 
Whereas this important anniversary of HACU will be recognized during the fourth week in October, 2006, in San Antonio, Texas, at the 20th Anniversary Conference of the Hispanic Association of Colleges and Universities: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the accomplishments of the Hispanic Association of Colleges and Universities; 
(2)recognizes the national role of the Hispanic Association of Colleges and Universities as an advocate and champion for Hispanic higher education; 
(3)praises the Hispanic Association of Colleges and Universities for its commitment to Hispanic higher education achievement and success; 
(4)applauds the member colleges and universities of the Hispanic Association of Colleges and Universities for their work to provide quality educational opportunities to all Hispanic and other students who attend their institutions; 
(5)urges the presidents, faculty, staff, and supporters of Hispanic higher education to continue their efforts to recruit, retain, educate, and graduate students who might not otherwise pursue a postsecondary education; and 
(6)congratulates the Hispanic Association of Colleges and Universities on its 20th Anniversary and 20 years of Hispanic higher education success. 
 
